Citation Nr: 1045381	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-34 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for 
osteoarthritis, right knee. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 4, 1972 to 
February 3, 1972.

This matter is before the Board of Veterans' Appeals (Board) from 
a December 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, which 
granted service connection for osteoarthritis, right knee, and 
assigned a noncompensable evaluation, effective September 21, 
2006.  The claim has since been transferred to the Denver, 
Colorado RO.  

In August 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is associated with the claim folder.

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.  The Veteran testified in 
August 2010 that he was unemployed due to an injury unrelated to 
his right knee and because of the economy.  Therefore, any 
inferred TDIU claim is inapplicable in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is warranted to address the merits of the 
Veteran's claim.
Specifically, the record reveals that the most recent VA medical 
examination of the right knee occurred in November 2006.  During 
the August 2010 hearing, the Veteran testified that his right 
knee pain has worsened since that time.  In view of the Veteran's 
statement and the time that has passed since the examination, the 
Veteran should be afforded another VA examination in order to 
assess the current severity of the Veteran's service-connected 
right knee disability.  VA's General Counsel has indicated that, 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); 
see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.	Schedule a VA orthopedic examination of 
the right knee to ascertain the current 
level of severity of this disability.  The 
examiner should conduct range of motion 
studies of the right knee including after 
repetitive movement accounting for any 
limitations due to pain, weakness, 
fatigability or incoordination, and note 
all manifestations present.

A rationale for all opinions must be 
provided.  The claim file must be reviewed 
in conjunction with the examination.

2.	Then, readjudicate the claim on appeal.  
If the benefit sought remains denied, 
issue an SSOC and provide the Veteran and 
his representative an appropriate period 
of time to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


